DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/15/2022 has been entered. Claim(s) 6, 8-13, 18-22 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 11/17/2021. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6, 18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esquivel et al. ("Corrosion Behavior and Hardness of Al–M (M: Mo, Si, Ti, Cr) Alloys." Acta Metallurgica Sinica (English letters) 30.4 (2017): 333-341.) in view of Storck et al. (US20180141120A1).  
Regarding Claims 6, 18, and 20-22, Esquivel teaches a method of making metallic material comprising the steps of mechanically alloying a base metal powder of aluminum, with a -50/+100 mesh by high energy ball milling in a planetary ball mill, and cold compacting to pellets (assumed to be room temperature) (Section 2.2, Page 334). (A disk-planetary ball mill and planetary ball mill are considered to be identical) 
Esquivel does not teach the use of a corrosion inhibitor with the mechanically alloyed base metal; However, Storck teaches a method of forming a functionalized metal feed stock for 3D printing (abstract), and teaches that ball milling can be used to alloy metal feed stock powder with functionalizing agent powder [0034] where the metal feed stock can be Al [0028] and the functionalizing agent is used inhibit or prevent corrosion [0028] and is exemplified by cerium nitrate [0053] or can include vanadium, chromium [0030]. Storck teaches the purpose of adding the functionalized agent with the powder is so that the corrosion resistant property is present throughout the entire bulk of the object to be made and not just the surface [0004]. Therefore, it would 
Regarding the limitation of using 80-99.5% base metal and 5-20% corrosion inhibitor, Storck teaches the corrosion resistant agent is present in a range of 0.5-5 at% (Claim 14); this is equivalent to a range of 5.7-38.9% weight corrosion resistant agent, balance aluminum, and is considered to overlap with the claimed range. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding the limitation of the alloy powder having a solute concentration of the corrosion inhibitor powder of larger than 50% and the claim 22 limitation of a supersaturation of higher than 30% of the corrosion inhibitor, Esquivel does not explicitly teach this limitation. However, applicant discloses that in order to achieve a solute concentration of corrosion inhibitor larger than 50% and a supersaturation of higher than 30% of corrosion inhibitor; the alloying step is performed until the alloy has a mean grain size of less than 100 nm [0036]. Since Esquivel in view of Storck teach substantially identical alloy compositions including concentrations of corrosion inhibitor and since Esquivel teaches alloying is performed achieving a grain size of 31 nm (Page 337, col. 2, Lines 5-15); one of ordinary skill in the art would expect a similar solute concentration to have been achieved under the expectation that products made by substantially identical methods have similar properties. (See MPEP 2112.01(I)). 
. 

Claim 8-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esquivel et al. in view of Storck et al. as applied to claims 6 and 18 above, and further in view of Mazilkin et al. ("Structural changes in aluminum alloys upon severe plastic deformation." Physics of the Solid State 49.5 (2007): 868-873.). 
Regarding Claims 8-9 and 19
Regarding Claims 10 and 13, Esquivel teaches a pellet size of 1/4” to 1/2” (6.35-12.7 mm), which reads on the claimed range of 0.5 mm-10 cm. (Page 334, Section 2.1)
Regarding Claims 11-12, Esquivel teaches a hardness of Al-Cr between 80-200 HV (Fig. 8), reading on the claimed range of 50-200 HV. One of ordinary skill in the art would expect the hardness of the alloyed metal with functionalized agent to have a similar hardness to the alloy and the claimed range. 


Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. Applicant argues that Stork explicitly teaches that that corrosion inhibitors cannot be built into the bulk of conventional alloys; while Esquivel teaches alloy synthesis by casting and high-energy ball milling. This is not convincing however, as Storck teaches in [0025] that functionalized powder may be used as a feedstock in for additive manufacturing; and that a functionalizing agent may be dispersed in a throughout the 3D volume. Although Storck teaches that in conventional alloys, corrosion inhibitors cannot be built into the bulk, the purpose of Storck is to add corrosion inhibitor to the metal powder prior to additive manufacturing; Storck teaches ball milling specifically can be used to physically join the functionalized material to the metal powder [0034]. By conventional method, it is clear Storck is referring to conventional casting or forging methods, but Storck teaches corrosion inhibitors can be added into the bulk . 
Regarding Claim 18, applicant argues the amended claim now requires a portion of the alloy powder as a product, this is however not convincing as the current rejection states that one of ordinary skill in the art would be motivated to isolate, package and sell the metal powder as metal powder with corrosion resistant properties is a useful precursor for a variety of applications. 
Applicant’s arguments with respect to claim(s) 8 and 19 have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E YOON/Primary Examiner, Art Unit 1735